In a coram nobis proceeding, defendant appeals (by permission) from an order of the Supreme Court, Queens County, dated October 4, 1971, which denied the application without a hearing. Order reversed, on the law and the consent of the District Attorney, and application granted to the extent of directing that a hearing be held, for which purpose the case is remitted to the Criminal Term. The validity of appellant’s allegation of ineffective assistance of counsel with respect to his guilty plea, because of a possible conflict of interest, can only be explored and determined at a hearing, where the necessary witnesses can testify to the circumstances surrounding the guilty plea (Glasser v. United States, 315 U. S. 60). Martuscello, Acting P. J., Latham, Shapiro, Brennan and Benjamin, JJ., concur.